DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The term “defines” is understood to mean “comprises”.
Examiners interpretation of the claim:
	Injection mold a part having a cavity then fill the cavity with curable resin. The part has a thin section and a thick section, which is twice as thick as the thin section. The cavity is in the thick section.
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that the newly amended claim is supported by the instant application including by P0035-0036 and the figures of the instant PGPub.
	Examiner does not find this persuasive because at most the specification supports wherein “the large-volume portion 9 has inner regions which have a greater distance from the surface of the optical component 1 than all inner regions of the small-volume portion” (P0035), however, there is no support for the newly amended claim language of the large portion being twice as far from then surface as the small portion. See rejection under 35 USC 112(a).
	Furthermore, the disclosure gives no indication that the drawings are drawn to scale. Patent drawings may not be relied on to show particular sizes if the specification is completely silent on the issue. (MPEP 2125(II)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claim 12, the limitation of “wherein the large-volume portion defines a distance from a surface of the optical component to an inner region of the large-volume portion that is at least twice a distance from the surface of the optical component to an inner region of the small-volume portion” is not supported by the specification. At most the specification supports wherein “the large-volume portion 9 has inner regions which have a greater distance from the surface of the optical component 1 
	Furthermore, the disclosure gives no indication that the drawings are drawn to scale. Patent drawings may not be relied on to show particular sizes if the specification is completely silent on the issue. (MPEP 2125(II)).
Note: Claims 13-19 are also rejected by virtue of their dependence on claim 12.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 12-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US20050063643A1) and further in view of Tang (US 20160341903 A1).
In reference to claim 12, Watanabe discloses a method for producing an optical component comprising a small-volume portion and a large-volume portion (“microlens array” [Abstract]), comprising:
a) producing a preliminary component …, wherein a region is
omitted in the preliminary component in relation to the optical component, wherein the
omitted region is situated in a portion of the preliminary component which corresponds to the large-volume portion in the optical component (Fig 1 element 32, however, also see Fig 14, which is a prior art non-returning lens); and
b) completing the optical component by mating the preliminary component with
the region that was omitted … (“filling the first recesses with resin” [P0011]),
wherein the region in the preliminary component omitted during the injection molding forms a recess in that portion of the preliminary component which corresponds to the large-volume portion in the optical component (See Fig 1 and 14),
wherein mating is performed via a filling that is introduced into the recess,
wherein the filling is either a solidifying or curing viscous filler,
wherein, after introducing the filling into the recess, solidifying or curing the filling, or inserting a dimensionally stable filling piece into the recess (“filling the first recesses with resin” [P0011]. Filling a recess with resin implies curing.), and
wherein the large-volume portion defines a distance from a surface of the optical component to an inner region of the large-volume portion that is at least twice a distance from the surface of the optical component to an inner region of the small-volume portion (Fig 1 shows a large vertical portion and a small lens portion. There are three separated lenses. Therefore, the large portion must be at least triple the size of 
Watanabe does not disclose that the preliminary component is made by injection molding.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, method for the production of same optical component, Tang discloses a similar optical component comprising a small-volume portion and a large-volume portion (See Figs 2-8) wherein a primary component is made by “injection molding process” (P0054) in order to allow for “simple operation, low cost, and high production efficiency” manufacturing (P0014).
The combination would be achievable by forming the primary component of Watanabe using the injection molding of Tang.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the primary component was formed by injection molding.
A person having ordinary skill in the art would have been specifically motivated to modify the method such that the primary component was formed by injection molding in order to in order to allow for simple operation, low cost, and high production efficiency manufacturing as taught by Tang; and/or in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.
In reference to claim 13, the combination discloses the method as in claim 12.
Watanabe further discloses wherein the completed optical component includes a region only guiding light in the large-volume portion and the region omitted during the injection molding of the preliminary component is situated where the region only guiding light is present in the completed optical component (Shown in Fig 1 or 14).
In reference to claim 14, the combination discloses the method as in claim 12.
Watanabe further discloses wherein the filling is a material that has optical properties corresponding to those of the injection molding material used during injection molding (Fig 1 and 14 show that they are both transparent and allow the passage of light).
In reference to claim 17, the combination discloses the method as in claim 12.
Watanabe further discloses wherein the filling is a material having optical properties which, in view of the optical properties of the preliminary component, are selected such that the filling minimizes optical and geometric aberrations of the preliminary component (Fig 1 and 14 show that they are both transparent and allow the passage of light).
In reference to claim 18, the combination discloses the method as in claim 12.
Watanabe further discloses wherein the filling piece is produced via an injection molding process (If the region is filled with resin in then the resin is injection molded into the region).	
	Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US20050063643A1) in view of Tang (US 20160341903 A1) as applied above and further in view of Kazaoka (US 20040208016 A1)
In reference to claim 15-16, the combination discloses the method as in claim 14.
Watanabe does not disclose wherein the refractive index of the material of the filling equals the refractive index of the injection molding material to at least the third decimal place.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, optical components and method for the production of same, Kazaoka discloses a similar method and teaches that the omitted region is “filled with a acrylic-based adhesive (not shown) that has substantially the same refractive index as acrylic resin constituting the light guiding member 25, so that the coupling portion 26 between the light guiding members 25 is fixed” (P0065). If the refractive index is the same, then the Abbe number is the same unit.
The combination would be achievable by filling the omitted region with a resin having the same refractive index as the component with the omitted region.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the refractive index of the material of the filling equals the refractive index of the injection molding material to at least the third decimal place.
A person having ordinary skill in the art would have been specifically motivated to modify the method such that the coupling is fixed as taught by Kazaoka; and/or to combine prior art elements according to known methods to yield predictable results.
	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US20050063643A1) in view of Tang (US 20160341903 A1) as applied above and further in view of Travers (US 20150340010 A1).
In reference to claim 15-16, the combination discloses the method as in claim 14.
Watanabe does not disclose wherein the optical component is part of smartglasses.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, smartglasses, Travers discloses that smart glasses can be produced using “waveguide optics and can look like designer sunglasses.” (P0090).
The combination would be achievable by integrating that the optical component, which is a tube for guiding light to a lens, into the smartglasses disclosed by Travers as a waveguide. There is no apparent reason why integrating optical component in to smartglasses would cause the combination to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method by producing as an optical component a tube for coupling an imaging beam path into a spectacle lens of smartglasses.
A person having ordinary skill in the art would have been specifically motivated to integrate the optical component in to smartglasses in order to combine prior art elements according to known methods to yield predictable results; achieve the simple .
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.R.K./Examiner, Art Unit 1744                   

/MARC C HOWELL/Primary Examiner, Art Unit 1774